 1 [prepared by]
 2 RICHARD G. NOVAK (SBN 149303)
   P.O. Box 5549
 3 Berkeley, CA 94705
   626-578-1175 (voice)
 4 626-685-2562 (facsimile)
   E-Mail: Richard@RGNLaw.com
 5
   JAI M. GOHEL (SBN 170782)
 6 819 Eddy Street
   San Francisco, CA 94109
 7 415-771-6714 (voice)
   415-474-3748 (facsimile)
 8 E-Mail: JaiGohel@rocketmail.com
 9 Attorneys for Defendant
   JONATHAN JOSEPH NELSON
10
11                   UNITED STATES DISTRICT COURT
12                 NORTHERN DISTRICT OF CALIFORNIA
13
14 UNITED STATES OF AMERICA,         )   Case No. CR 17-0533-EMC
                                     )
15           Plaintiff,              )   DEFENDANT NELSON, OTT AND
                                     )   WENDT’S JOINT OPPOSITION
16                                   )   TO THE GOVERNMENT’S
         vs.                         )   MOTION FOR LEAVE TO FILE
17                                   )   MOTION FOR
                                     )   RECONSIDERATION (Doc. No.
18                                   )   1448)
     JONATHAN JOSEPH NELSON, et al., )
19                                   )   BEFORE THE HONORABLE
             Defendants.             )   EDWARD M. CHEN, DISTRICT
20                                   )   JUDGE
                                     )
21                                   )
                                     )
22                                   )
                                     )
23                                   )
                                     )
24                                   )
25
26
27
28
 1        TO THIS HONORABLE COURT, PLAINTIFF, THE UNITED STATES OF
 2 AMERICA, AND ITS COUNSEL OF RECORD: PLEASE TAKE NOTICE THAT
 3 Messrs. NELSON, OTT AND WENDT, by and through their respective counsel of
 4 record, hereby jointly set forth their opposition to the government’s motion for leave
 5 to file motion for reconsideration. (Doc. No. 1448)
 6        Dated: February 5, 2021         Respectfully submitted
 7
                                          RICHARD G. NOVAK
 8                                        JAI M. GOHEL
                                          Attorneys for Jonathan Joseph Nelson
 9
10
                                          /s/Richard G. Novak
11                                        by RICHARD G. NOVAK
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              2
 1             JOINT OPPOSITION TO MOTION FOR LEAVE TO FILE
 2                        MOTION FOR RECONSIDERATION
 3         On January 13, 2021, this Court conducted a three-hour hearing, at which the
 4 Court reaffirmed its intention to commence the first jury trial in this matter in
 5 October 2021, and, in light of that trial date, set a number of litigation deadlines in
 6 order to maximize the possibility that the trial can, in fact, proceed at that time.
 7 (Doc. No. 1419) Two of the deadlines set by the Court are implicated by the
 8 government’s motion for leave to file motion for reconsideration. (Doc. No. 1448)
 9         First, the Court affirmed, in part, Magistrate Judge Beeler’s discovery order
10 requiring the government to continue to disclose on a rolling basis “witness safety”
11 materials that are subject to an “Attorney’s Eyes Only” (“AEO”) designation. That
12 long-standing discovery ordered was reaffirmed by Judge Beeler on August 14,
13 2020. (Doc. No. 1139) The court modified Judge Beeler’s order by limiting, for
14 now, the government’s disclosure obligations to the three defendants proceeding to
15 trial in October.1
16         Second, the Court resolved a disputed issue that the parties had fully briefed in
17 July 2020: the date by which the government would make its Jencks Act
18 disclosures.2 The Court determined that the “extraordinary circumstances” of this
19 case at this time require disclosure of Jencks Act materials further in advance of trial
20 than the government proposed. (Tr. 01/13/2021 at 118, ll. 21-24)3 The disclosure
21 date ordered by the Court is six months prior to trial.
22
     1
23     The Court also instructed the government that if it “seeks a tighter AEO protective
     order, it shall meet at confer with defendants.” (Doc. No. 1419 at 4) The
24   government did not do so before filing its motion for leave to file motion for
     reconsideration.
     2
25     The government’s proposed pre-trial schedule, with numerous “sample” pre-trial
     orders appended to it, was filed on July 21, 2020. (Doc. No. 1098). The defendants’
26   joint proposed pre-trial schedule was filed on the same date. (Doc. No. 1099)
     3
       Here as well, the Court informed the government that if it wanted a “more specific
27   protective order” it should engage with defense counsel in a meet and confer. It has
     not. (Tr. 01/13/2021 at 118-19)
28
                                                3
 1         The government moves this court for leave to file a motion for reconsideration
 2 of both orders. The defendants oppose the motion for leave to file a motion for
 3 reconsideration as it has no lawful grounds for doing so.
 4         The government acknowledges that under this Court’s rules, it must establish
 5 “a manifest failure by the Court to consider material facts or dispositive legal
 6 arguments which were presented to the Court before such interlocutory order.”
 7 (Local Civil Rule 9-7(b)(3)) The government has not and cannot establish a
 8 “manifest failure” by this Court to consider the relevant factual or legal issues. Both
 9 issues have been fully briefed by all parties and were among the primary subjects of
10 a three-hour hearing. The government had a full opportunity to set forth its position,
11 as did the defendants, and the Court, after much colloquy, thereafter entered balanced
12 orders that took into consideration the stated positions of all parties, the facts, and the
13 guiding legal principles.4
14         The defendants submit that the motion for leave to file a motion for
15 reconsideration should be denied. The government presents absolutely no
16 justification for relitigating either issue, thereby threatening preparedness for the
17 October trial date.
18 //
19 //
20 //
21
22
     4
23     The government also claims that this Court has “inherent power” to reconsider its
     orders, citing to United States v. Lopez-Cruz, 730 F.3d 803, 811 (9th Cir. 2013).
24   Notably, in that case the Ninth Circuit affirmed the trial court’s decision to decline to
     consider a motion for reconsideration. The Ninth Circuit commented that in that
25   matter, which arose in the Southern District of California, there was no rule
     governing the district court’s power to grant or deny a motion for reconsideration in
26   a criminal proceeding. Id. In contrast, this district court has rules that narrowly limit
     the circumstances in which motions for reconsideration may be brought in civil and
27   criminal matters, as the government acknowledges. (Motion for Leave to File
     Motion for Reconsideration at l, ll. 24-25)
28
                                                 4
 1   Dated: February 5, 2021   Respectfully submitted,
 2
                               RICHARD G. NOVAK
 3                             JAI M. GOHEL
                               Attorneys for Jonathan Joseph Nelson
 4
                               /s/Richard G. Novak
 5                             by RICHARD G. NOVAK
 6                             ON BEHALF OF DEFENDANTS
                               NELSON, OTT AND WENDT
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                  5
